Title: To Thomas Jefferson from Joel Barlow, 23 February 1806
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            23. Feb.—06.
                        
                        It is agreed among some members of the Senate that the subject of the Institution shall be bro’t forward by a
                            motion in that house to be made by Dr—Logan for leave to bring in a bill, & that when leave is obtained he shall bring
                            in something like the one I here enclose to you, striking out the two last sections.—He thinks too that it will be best to
                            strike out the organization in the 4th. section, but we dont know in that case how to contrive it so that it can be set a
                            going. Will you have the goodness to look it over & think of it. I will wait upon you this evening to take your advice.
                        respectfully yrs.
                        
                            Joel Barlow
                     
                        
                    